Appeal of J. K. BOWMAN, J. W. BOWMAN, and H. H. BOWMAN, Copartners under the name of Bowman & Co.Bowman v. CommissionerDocket No. 39.United States Board of Tax Appeals1 B.T.A. 60; 1924 BTA LEXIS 259; November 14, 1924, decided Submitted September 26, 1924.  *259 Paul G. Smith, Esq., for the taxpayers.  Robert A. Littleton, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  Before STERNHAGEN, TRAMMELL, and TRUSSELL.  The only issue presented at the hearing related to a disallowance by the Commissioner in the income tax return of the partnership of certain claimed deductions on account of bad debts.  The parties thereafter stipulated that of $21,613.17 bad debts deducted by the partnership and disallowed by the Commissioner, the sum of $16,935.27 represented debts ascertained to be worthless and charged off within the taxable year and the sum of $4,677.90 represented accounts not determined to be worthless and not charged off as such.  The parties have further stipulated, with respect to the tax liability of each individual partner, that the correct deficiency in the case of J. W. Bowman is $1,479.93 on account of income tax for the year 1919; that the correct deficiency for the same year in the case of H. H. Bowman is $964.62, and of J. K. Bowman $834.93.  DECISION.  The Board determines that the deficiency, as determined by the Commissioner with respect to the income tax liability for the*260  year 1919 of J. W. Bowman, H. H. Bowman, and J. K. Bowman, is allowed in part and disallowed in part, and that the deficiency as to J. W. Bowman is $1,479.93, as to H. H. Bowman is $964.62, and as to J. K. Bowman is $834.93.